DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 DECEMBER 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 14/976,410 (now U.S. Patent 10,542,327).  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13, and 16-20 of U.S. Patent No. 10,542,327 (herein the Patent) in view of Noland, US 2014/0229971 and further in view of Libault et al., US 2011/0269508, Keskitalo et al., US 2012/0198084, and Glazberg et al., US 2008/0016175.  Although the claims at issue are not identical, they are not patentably the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a first handheld mobile device communicating with a second device using a wireless connection;
determining that a device has accessed an application and monitoring access of the application; 
a user input indicating authorized access to an application;
a first mobile device concurrently running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application; and
determining by the server version of the application.
However, in a related art, Noland does disclose a user input indicating authorized access to an application (execution can be explicitly made via user inputs; page 3, paragraph 38, and page 5, paragraph 56, and wherein indication on allowance of execution can be based on input specifications by a user; page 2, paragraph 29, and page 3, paragraphs 31-32).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent and Noland to arrive at the claimed subject matter, by allowing user input to be utilized for allowing/denying access to applications, in order to provide an improved system and 
The Patent in view of Noland does not explicitly disclose a first handheld mobile device communicating with a second device using a wireless connection;
determining that a device has accessed an application and monitoring access of the application;
a first mobile device concurrently running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application; and
determining by the server version of the application.
However, in a related art, Libault does disclose determining that a device has accessed an application and monitoring access of the application (system can monitor applications based on received application interaction data from a specific device, i.e. an indication of access; page 4, paragraphs 65 and 75).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, and Libault to arrive at the claimed subject matter, by allowing monitoring of executable applications, in order to provide an improved system and method for communication between various devices, where the devices are enabled to exchange data for an executable application (Libault; page 1, paragraphs 1-2).

a first mobile device concurrently running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application; and
determining by the server version of the application.
However, in a related art, Keskitalo does disclose a first handheld mobile device communicating with a second device using a wireless connection (device(s) can be mobile terminals; page 4, paragraph 39, and wherein communications between them with network, including wireless network; Fig. 1, element 107, and page 4, paragraph 38);
a first mobile device running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application (device executing web/server application as a master node, for communications and data exchanges between the other devices and applications; page 3, paragraph 32, and wherein communications, i.e. data, are transferred between the various native/client applications and devices and the web/server application; page 2, paragraph 29, and page 3, paragraph 31, and page 8, paragraphs 78-80, and wherein the device(s) can execute both the web/server application as well as a native/client 
determining by the server version of the application (web/server application can receive/accept responses to invitations and create/determine a whitelist of nodes that are authorized for communications in the session; page 7, paragraphs 72-73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, Libault, and Keskitalo to arrive at the claimed subject matter, by allowing wireless communication and client and server versions of applications to be utilized by a plurality of connected devices, in order to provide an improved system and method for enabling communications ( e.g., data exchanges) between web applications and native applications, via addressability of the web applications over a communication network (Keskitalo; page 1, paragraph 2).
	The Patent in view of Noland, Libault, and Keskitalo still does not explicitly disclose a first mobile device concurrently running both a first version and a second version of an application.
In a related art, Glazberg does disclose a first mobile device concurrently running both a first version and a second version of an application (computer can be configured with both master, i.e. server, and slave, i.e. client control application(s), wherein the applications can run concurrently; page 3, paragraph 22, and wherein the computer can be handheld devices and cellular phones, i.e. mobile devices; page 1, paragraph 12).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent, Noland, Libault, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508 and Keskitalo et al., US 2012/0198084 and further in view of Glazberg et al., US 2008/0016175.

2, Noland discloses a method, comprising: 
receiving a first message at a first device, the first message related to a second device and sent (request sent from at least a second device to a first device for allowance to execute a particular application; page 3, paragraph 36, and pages 4-5, paragraph 48); 
determining that the first message includes at least first information representing a selection of an application by the second device (based on specific ITV event, i.e. which specifies/selects a specific application, information can be sent in the query/request that indicates the application, which is then used to make determinations; page 3, paragraph 36, and pages 4-5, paragraph 49); 
determining that the second device is authorized to access the application (system can determine whether execution of the application is allowed by the requesting device; page 3, paragraph 36, and page 5, paragraph 49, and wherein with validation of PIN, i.e. checking authorization information; page 5, paragraph 56); and
sending a second message from the first device to the second device, the second message including at least second information representing a grant of access to the application by the second device (system can return information which can at least indicate allowance of execution of the application by the requesting device; page 5, paragraphs 50-54).
While Noland does broadly disclose connections between the system devices (with network; page 2, paragraph 28, and page 3, paragraph 31, and page 4, paragraph 43), a first mobile device (device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31), as well 
sending, from the first handheld mobile device using the wireless connection;
determining that the second device has accessed the application;
a first mobile device concurrently running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application; and
determining by the server version of the application.
In a related art, Libault does disclose using a wireless connection (with at least a wireless connection; page 4, paragraphs 61 and 75); and 
determining that the second device has accessed the application (system can receive application interaction data, i.e. an indication of accessing the application; page 4, paragraphs 65 and 75).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland and Libault by allowing wireless communications between various system devices to be utilized, as well as monitoring of executable applications, in order to provide an improved system and method for communication between various devices, where the devices are enabled to exchange data for an executable application (Libault; page 1, paragraphs 1-2).

sending, from the first handheld mobile device using the wireless connection;
a first mobile device concurrently running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application; and
determining by the server version of the application
In a related art, Keskitalo does disclose receiving at a first handheld mobile device, a message sent using a wireless connection and sending, from the first handheld mobile device using the wireless connection (device(s) can be mobile terminals; page 4, paragraph 39, and wherein communications between them with network, including wireless network; Fig. 1, element 107, and page 4, paragraph 38);
a first mobile device running both a client version and server version of an application, the server version configured to receive data from the client version running on the first handheld mobile device, and data from a second device with a client version of an application (device executing web/server application as a master node, for communications and data exchanges between the other devices and/or applications; page 3, paragraph 32, and wherein communications, i.e. data, are transferred between the various native/client applications and devices and the web/server application; page 2, paragraph 29, and page 3, paragraph 31, and page 8, paragraphs 78-80, and wherein the device(s) can execute both the web/server application as well as a 
determining by the server version of the application (web/server application can receive/accept responses to invitations and create/determine a whitelist of nodes that are authorized for communications in the session; page 7, paragraphs 72-73).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, and Keskitalo by allowing wireless communication and client and server versions of applications to be utilized by a plurality of connected devices, in order to provide an improved system and method for enabling communications ( e.g., data exchanges) between web applications and native applications, via addressability of the web applications over a communication network (Keskitalo; page 1, paragraph 2).
Noland in view of Libault, and Keskitalo does not explicitly disclose a first mobile device concurrently running both a first version and a second version of an application.
In a related art, Glazberg does disclose a first mobile device concurrently running both a first version and a second version of an application (computer can be configured with both master, i.e. server, and slave, i.e. client control application(s), wherein the applications can run concurrently; page 3, paragraph 22, and wherein the computer can be handheld devices and cellular phones, i.e. mobile devices; page 1, paragraph 12).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, and Glazberg, by allowing concurrent execution of multiple applications on a 

Regarding claim 4, Noland in view of Libault, Keskitalo, and Glazberg discloses the first handheld mobile device determines that the second device is authorized to access the client version of the application (Noland; system can determine whether execution of the application is allowed by the requesting device; page 3, paragraph 36, and page 5, paragraph 49, and wherein with validation of PIN, i.e. checking authorization information; page 5, paragraph 56, and device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; application can receive/accept responses to invitations and create/determine a whitelist of nodes that are authorized for communications in the session; page 7, paragraphs 72-73, and device(s) can execute both the web/server application as well as a native/client application; page 3, paragraph 34, and wherein device(s) can be mobile terminals; page 4, paragraph 39).

Regarding claim 5, Noland in view of Libault, Keskitalo, and Glazberg discloses the first handheld mobile device receives a user input indicating that the second device is authorized to access the client version of the application (Noland; execution can be explicitly made via user inputs; page 3, paragraph 38, and page 5, paragraph 56, and wherein indication on allowance of execution can be based on input specifications by a user; page 2, paragraph 29, and page 3, paragraphs 31-32, and device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, 

Regarding claim 6, Noland in view of Libault, Keskitalo, and Glazberg discloses monitoring, by the first handheld mobile device, the access of the client version of the application by the second device (Libault; system can monitor applications based on received application interaction data from a specific device; page 4, paragraphs 65 and 75, and Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can execute both the web/server application as well as a native/client application; page 3, paragraph 34, and wherein device(s) can be mobile terminals; page 4, paragraph 39).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  The following additional limitations are also disclosed:
a memory to store instructions,  and a processing device of the first device that is operatively coupled to the memory, the processing device configured to perform operations (Noland; with processor(s) and executable instructions stored in coupled 

Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4. 
Claim 15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5. 
Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claims 3, 7, 9, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Keskitalo et al., US 2012/0198084, and Glazberg et al., US 2008/0016175, and further in view of Pappu et al., US 2015/0339274.

Regarding claim 3, Noland in view of Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can be mobile terminals; page 4, paragraph 39), and the client version of the application (Keskitalo; device(s) can execute both the web/server application as well as a native/client application; page 3, paragraph 34).  
at least one of an Internet address, a remote storage device, a storage device accessible over a local area network, and a storage device associated with the first device.  
In a related art, Pappu does disclose sending a third message from the first device to the second device, the third message including location information for obtaining an application, the location information representing at least one of an Internet address, a remote storage device, a storage device accessible over a local area network, and a storage device associated with the first device (mobile application sends an instruction to display device to download application from specific location, and wherein further operations are performed after this; page 6, paragraph 67, and note that this applies also to the multiple display devices, i.e. at least a second device; Fig. 5, elements 506 and 508, and again, wherein display devices can be mobile devices; page 11, paragraph 117, and wherein downloaded from at least a storage provider over the internet; page 7, paragraph 80).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and Pappu by allowing application to be retrieved from specific locations, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as 

Regarding claim 7, Noland in view of Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can be mobile terminals; page 4, paragraph 39).  
Noland in view of Libault, Keskitalo, and Glazberg does not explicitly disclose causing, by the first device, main content to be rendered on a main video rendering device.  
In a related art, Pappu does disclose causing, by the first device, main content to be rendered on a main video rendering device (transmitting displayable information/data/content to display for presentation; page 7, paragraphs 77 and 79).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and Pappu by allowing specific data/information to be exchanged and presented with the various system devices, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu; page 1, paragraph 4).

9, Noland in view of Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2.  Noland in view of Libault, Keskitalo, and Glazberg does not explicitly disclose interacting with a main video rendering device using at least a Discovery and Launch (DIAL) protocol.  
In a related art, Pappu does disclose interacting with a main video rendering device using at least a Discovery and Launch (DIAL) protocol (with use of DIAL protocol; page 5, paragraph 62, and page 8, paragraph 92).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and Pappu by allowing specific protocols to be utilized for communications between the various system devices, in order to provide an improved system and method for enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu; page 1, paragraph 4).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Keskitalo et al., US 2012/0198084, and Glazberg et al., US 2008/0016175, and further in view of White et al., US 2015/0089222.

Regarding claim 8, Noland in view of Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can be mobile terminals; page 4, paragraph 39).  
Noland in view of Libault, Keskitalo, and Glazberg does not explicitly disclose sending, by the first device, commands to access one or more controls on a main video rendering device.  
In a related art, White does disclose sending, by the first device, commands to access one or more controls on a main video rendering device (mobile device application allows transmitting command instructions to control the main video display; page 3, paragraphs 42-44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and White by allowing control of a main video display from a remote device, in order to provide an improved system and method in which a target computing device is configured to present multimedia content and the target computing device receives, over a secure connection, an instruction from a second screen user 

Claim 18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Keskitalo et al., US 2012/0198084, and Glazberg et al., US 2008/0016175, and further in view of White et al., US 2014/0006474 (herein White2).

Regarding claim 10, Noland in view of Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can be mobile terminals; page 4, paragraph 39).  
Noland in view of Libault, Keskitalo, and Glazberg does not explicitly disclose causing, by the first device, a main video rendering device to stop rendering main content. 
In a related art, White2 does disclose causing, by the first device, a main video rendering device to stop rendering main content (at least a first device can be enabled 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and White2 by allowing remote stopping of an interactive application running on a display device, in order to provide improved systems and methods for identifying, launching, using, and shutting down applications that are hosted on a primary viewing system (White2; page 1, paragraph 4).

Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noland, US 2014/0229971 in view of Libault et al., US 2011/0269508, Keskitalo et al., US 2012/0198084, and Glazberg et al., US 2008/0016175, and further in view of Nagata et al., US 2013/0179928.

Regarding claim 11, Noland in view Libault, Keskitalo, and Glazberg discloses all the claimed limitations of claim 2, as well as the first handheld mobile device (Noland; device can be a computer, i.e. considered mobile in that it can be moved in some capacity; page 2, paragraph 27, and page 3, paragraph 31, and Keskitalo; device(s) can be mobile terminals; page 4, paragraph 39).  

In a related art, Nagata does disclose sending, by the first device, a trigger message to a main video rendering device, the trigger message including at least a universal resource locator (URL) (transmission from mobile device to television display acts as a trigger for activating display of content, and wherein this transmission includes a URL; page 5, paragraphs 90-91, and page 6, paragraph 103).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Noland, Libault, Keskitalo, Glazberg, and Nagata by allowing transmitted data between a mobile device and main display device to include information to trigger certain displays of content, in order to provide an improved communication system and apparatus designed to enable the functionality of the mobile terminal and the television receiver to be sufficiently realized without interfering with each other (Nagata; page 1, paragraph 4).

Claim 21, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424